DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN201710304700.3 claimed in the ADS. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN102146418 to Wuhan Waterfront biological Polytron Technologies (Wuhan), abstract from IDS and Google Patents version in English of entire document) and Johnson et al. (US 2013/0280299).
Wuhan teach an HSV-2 strain HG-52 with deleted ICP34.5 and ICP47 genes (claim 1) and that the virus of the invention oncogenic and is used to treat tumors (abstract).
Wuhan does not teach treating pancreatic cancer.
Johnson teach that HSV-2 can be used to treat pancreatic cancers (para 30-31). The virus uses the same mutations as Wuhan (para 29) and Figure 7 shows the virus with mutations is able to treat glioma in mice.
One of ordinary skill in the art at the effective time of filing would have been able to choose cancers to treat with the virus of Wuhan knowing that it is oncogenic and treats tumors. 
One of ordinary skill in the art at the effective time of filing would have been able to combine with Johnson et al. because Johnson et al. teach the same mutations can be used in HSV-2 and teach that HSV-2 can be used to treat pancreatic cancer.
One of ordinary skill in the art at the effective time of filing would have had the expectation of success knowing that both prior art viruses use the same mutations and are both oncogenic and known to treat tumors or used to treat tumors in mice. 
Thus, it would have been prima facie obvious at the effective time of filing to modify the method of Wuhan to treat tumors with an HSV-2 HG-52 virus with ICP47 and ICP34.5 gene deletions to treat pancreatic cancer as taught in Johnson et al.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648